IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-14-00258-CR

MICHAEL JOSEPH FINN,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 18th District Court
                                  Johnson County, Texas
                                   Trial Court No. F47142


                               MEMORANDUM OPINION


         Michael Joesph Finn attempts to appeal from his conviction for the offense of

continuous sexual abuse of a child. The sentence was imposed on April 9, 2014, and

Finn filed his notice of appeal on August 22, 2014. Finn’s notice of appeal is untimely.

See TEX. R. APP. P. 26.2(a)(1).

         Accordingly, the appeal is dismissed.1


1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
                                                AL SCOGGINS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 11, 2014
Do not publish
[CRPM]




filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Finn v. State                                                                                      Page 2